Citation Nr: 0332338	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  98-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

 
THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative changes, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich





INTRODUCTION

The veteran had active service from April 1979 to March 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In his VA Form 9, the veteran 
requested that he be afforded a personal hearing before a 
member of the Board at the RO.  

In March 2003, the RO sent the veteran a letter regarding his 
hearing request.  According to an August 5, 2003 VA Form 119, 
the RO attempted to contact the veteran to inquire as to his 
availability for a September 2003 hearing.  The veteran was 
not at home so a message was left for him and he was asked to 
return the telephone call.  The next day, he was sent a 
letter which notified him that his hearing had been scheduled 
for September 18, 2003, at the RO.  According to a September 
15, 2003 VA Form 119, the veteran's wife had sent letters to 
the RO stating that the veteran was wheelchair-bound and 
could not travel.  The veteran wanted to know what could be 
done which would not necessitate his traveling to the RO.  
The veteran then failed to report for his hearing.  The Board 
notes that although the veteran had good cause for not 
reporting to his hearing, if he wants to testify before a 
member of the Board, he must do so at the RO, whether it is 
an in-person hearing or a video hearing where the member of 
the Board is in Washington, D.C.  Either way, he must travel 
to the RO to have a hearing.  Since he chooses not to do so, 
since his circumstances have not changed, and since he failed 
to report for a hearing, he will not be rescheduled for a 
hearing in this case.  


REMAND

With regard to the claim of an increased rating for 
lumbosacral strain with degenerative changes, VA's rating 
criteria pertaining to the spine was recently revised, 
effective September 26, 2003, which provides a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
veteran has not been notified of the revisions, his claim has 
not been considered pursuant to the revisions, and he has not 
been examined in conjunction with the revisions.  The record 
shows that there is discrepancy between the veteran's 
subjective symptoms and the objective testing.  Examiners 
have opined that his subjective symptoms are manifestations 
of psychiatric impairment and not his lumbosacral spine 
disorder.  On his new examination, range of motion testing 
should be conducted since it was not conducted on the VA 
examinations in November 1997 and November 2000.  The 
examiner should specify which current symptoms, if any, are 
due to the lumbosacral spine disorder.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that there was an 
increase in disability, he must submit 
that evidence to VA.  

2.  VCAA should continue to be followed.  

3.  The veteran has not been notified of 
the revisions to VA's rating schedule to 
include a copy of the General Rating 
Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003.

4.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's lumbosacral spine disorder.  
All indicated tests should be completed.  
Range of motion studies should be 
undertaken.  The examiner should specify 
which current symptoms, if any, are due 
to the lumbosacral spine disorder.

5.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include the issuance of a supplemental 
statement of the case which addresses the 
pertinent changes in the rating criteria 
for spine disorders.  Thereafter, the 
case should be returned after compliance 
with requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


